Citation Nr: 1709106	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-04 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE


Entitlement to service connection for scoliosis of the spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 2001 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to the benefit currently sought on appeal.

In September 2015 and May 2016, the Board remanded the case to obtain medical opinions.  The RO has since returned the case to the Board. 

This appeal is now being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing system.


FINDINGS OF FACT

1.  Scoliosis was not noted at entrance into service.  

2.  Scoliosis was first noted approximately 2 months after the Veteran entered service.  

3.  A VA examiner opined that scoliosis normally occurs during rapid growth throughout the teen age years.   

4.  Clear and unmistakable evidence has not been presented that the Veteran's scoliosis existed prior to service.  
  




CONCLUSION OF LAW

Scoliosis was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). However, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). This statutory provision is referred to as the "presumption of soundness." Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b). History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service. See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. § 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

As noted, this presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service. See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227. The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234. 

Here, the Veteran's scoliosis was not noted on his entrance exam or report of medical history. The Veteran's service treatment records reflect a diagnosis of scoliosis in an October 2001 routine examination, approximately two months into the Veteran's active duty service. Progress notes include a statement from the Veteran where he reported that both his father and grandfather had scoliosis, but nothing else addresses the pre-service period in this regard.  The records also include notes with respect to "mild scoliosis" until the Veteran's discharge in February 2007, as well as the Veteran's complaints of neck and back pain throughout service, and his treatment, including physical therapy.  

Thus, the presumption of soundness applies here and must be rebutted by clear and unmistakable evidence to show that the Veteran's scoliosis disability pre-existed service and was not aggravated by service.

Relevant post-service VA and private treatment records dated January to March 2007, July 2007 to September 2007, November and December 2007, January 2008 to December 2008, and January 2009 to October 2012, show consistent complaints of neck and back pain and intermittent mentions of scoliosis, merely noting the Veteran's prior diagnosis. X-rays taken in January 2008 led to a diagnosis of mild dextroscoliosis. 

The examiner from the February 2007 VA examination was unable to provide a diagnosis of scoliosis, noting there was no pathology to render such diagnosis. The March 2009 and January 2008 VA examination reports did not mention a diagnosis of or treatment for scoliosis.  

In February 2014, Disability Benefits Questionnaires (DBQs) were completed for both the cervical and thoracolumbar spine specific for scoliosis. During the examinations, the Veteran reported that he had scoliosis before he joined the service. The examiner noted that while he continued to have scoliosis, it has remained the same since and the neck and back pain the Veteran experienced was separate from the scoliosis. 

The January 2016 DBQ was completed after the Board remanded the appeal to obtain an addendum opinion regarding secondary service connection for scoliosis. During the exam, the Veteran reported aching pain since 2005 and tightness in his back with almost daily flare-ups. The examiner opined that the Veteran's scoliosis was less likely than not proximately due to or the result of his service-connected arthritis of the thoracolumbar spine because scoliosis normally occurs during rapid growth throughout teenage years. 

During the December 2016 VA examination, the Veteran reported stiffness, muscle spasms and pain in his back, but inspection of the cervical thoracic and lumbar spine revealed no obvious visible scoliosis, and the Veteran declined to have x-rays that would determine the degree of scoliosis. The examiner reviewed spine films from January 2008 and questioned the diagnosis of mild dextroscoliosis, noting that the Veteran's stance or posture during the x-ray could have caused a misdiagnosis.  

The examiner opined that the Veteran's scoliosis was less likely than not related to his active duty service because there is no evidence confirming a current diagnosis and a questionable diagnosis in 2008. The examiner also noted that it is less likely than not that the Veteran's scoliosis had been chronically worsened beyond its natural progression by his service-connected arthritis because the aggravation would cause the scoliosis to be more clinically evident and visible on examination. While the examination report is considered competent and credible, it does not address the fundamental question concerning the inception of this condition in any sort of definitive manner.   

In the circumstances of this case, the Board finds that the Veteran's scoliosis was incurred in service. Although there is evidence that suggests the scoliosis pre-dated service, the presumption of soundness is applicable and the VA has not met the burden necessary to rebut such presumption. The 2016 examiners implied the condition existed before service, but this does not meet the standard to rebut the presumption. The evidence does not clearly and unmistakably show that the Veteran's scoliosis both pre-existed service and was not aggravated by service. Thus, the Veteran's scoliosis will be considered to have been incurred during active military service. Service connection for scoliosis is warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

ORDER

Service connection for scoliosis of the spine is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


